Citation Nr: 0417038	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-01 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
November 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), which informed the veteran that his 
claim for service connection for hepatitis C was denied in 
the absence of a diagnosis of the disease.  In December 2000, 
the veteran submitted several medical records showing that he 
had been diagnosed with hepatitis C, along with a statement 
regarding his claim.  The Board finds that the December 2000 
statement constituted a notice of disagreement with the 
December 1999 rating decision.  After receiving a statement 
of the case in November 2002, the veteran perfected his 
appeal to the Board by timely filing a substantive appeal in 
January 2003.  

A hearing at which the veteran testified was conducted before 
the undersigned Veterans Law Judge at the RO in October 2003.  

As will be explained below, this appeal is remanded to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.  


REMAND

The veteran asserts that he has hepatitis C that is related 
to his period of military service.  He argues that his 
hepatitis C was initially manifested in service as occasional 
chills, fever with headaches, and myalgia that required 
hospitalization for treatment in September and October 1969, 
and which was diagnosed at discharge as a fever of 
undetermined origin, resolved.  

At his October 2003 Travel Board hearing, the veteran 
testified that he had come in contact with blood from other 
serviceman during combat in Vietnam, and that his medical 
treatment after service until 1981 had been at the VA medical 
center in Newington, Connecticut.   

The claims file contains several medical records showing that 
the veteran has been diagnosed with hepatitis C since 1999.  
A January 2001 VA diabetes examination report, which included 
a diagnosis of hepatitis C, indicated that the veteran's 
claims file was not available, and that all information had 
been obtained from the veteran.  Private medical records show 
that the veteran underwent a vagotomy and gastrojejunostomy 
in September 1980.  

The Board notes that there has been no medical opinion 
offered or sought as to whether the currently diagnosed 
hepatitis C may be related to the fever of undetermined 
origin that was treated in service.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the veteran's claim is remanded to the RO for 
the following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, 
the veteran should be notified of what 
evidence VA will develop, and what evidence 
he must furnish.  

2.  Contact the VA medical facility at 
Newington, Connecticut, and request any 
medical records pertaining to the veteran.  
All records obtained should be associated 
with the claims file.  If the medical 
facility has retired any records, the 
facility at which they were retired should be 
searched.  

3.  After any medical records have been 
received from the Newington, Connecticut, VA 
Medical Center, schedule the veteran for a VA 
examination.  The entire claims folder and a 
copy of this Remand should be made available 
to and reviewed by the examiner prior to the 
examination.  The examiner should be 
requested to express an opinion as to the 
etiology of the veteran's hepatitis C 
including whether it is related to the fever 
of undetermined origin treated in service, 
events from combat, or any other event in 
service, or any post service surgery.  The 
examiner should be requested to state his or 
her conclusions in terms of whether they are 
likely, unlikely, or at least as likely as 
not and to present all opinions and findings, 
and the reasons and bases therefor, in a 
clear, comprehensive, and legible manner on 
the examination report.  

4.  The veteran should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

5.  After the above requested actions have 
been completed, the claim should be re-
adjudicated.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and an 
appropriate period of time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


